                      Case 3:19-cv-04980-JSC Document 19 Filed 08/20/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                  Northern District
                                                __________  DistrictofofCalifornia
                                                                         __________


                La Clinica de la Raza, et al.                    )
                             Plaintiff                           )
                                v.                               )      Case No.    3:19-cv-4980
                   Donald J. Trump, et al.                       )
                            Defendant                            )

                                                 APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiffs La Clinica de la Raza, et al.                                                                     .


Date:          08/20/2019                                                                   /s/ David Kane
                                                                                           Attorney’s signature


                                                                                      David Kane, SBN 292186
                                                                                       Printed name and bar number
                                                                                   Western Center on Law & Poverty
                                                                                    3701 Wilshire Blvd. Suite 208
                                                                                       Los Angeles, CA 90010

                                                                                                 Address

                                                                                           dkane@wclp.org
                                                                                             E-mail address

                                                                                            (213) 235-2623
                                                                                            Telephone number

                                                                                            (213) 487-0242
                                                                                              FAX number
